Citation Nr: 1525870	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1964 to September 1968.  He received the National Defense Service Medal and the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for ischemic heart disease, claimed as due to exposure to herbicides.

In February 2015, the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

During the February 2015 hearing, the Veteran, through his representative, submitted additional evidence in support of his appeal, with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).   See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

In May 2015, the Veteran submitted further evidence without a waiver of initial AOJ consideration.  In this regard, the Board observes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, P.L. 112-154, which amends 38 U.S.C. § 7105(e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, the evidence is subject to initial review by the Board unless the Veteran or his or her representative requests in writing, at the time of submission, that the AOJ initially review such evidence.  Here, the Veteran's substantive appeal was received in September 2013, and he did not explicitly requested initial AOJ consideration of the evidence submitted in May 2015.  As such, the Board may properly consider such evidence without a waiver.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence, including the transcript of the February 2015 Board hearing, as well as evidence submitted at that hearing and afterwards, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish service connection for ischemic heart disease on the basis of exposure to herbicides in Vietnam.  The record contains medical diagnoses of ischemic heart disease (including atherosclerotic heart disease and coronary artery disease), which is recognized as presumptively due to such exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  See 38 C.F.R. § 3.309(e) (2014).

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id.  See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id., slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id., slip op. at 17.

In the present case, the Veteran has explicitly denied that he ever set foot on the landmass of Vietnam.  What he maintains, in essence, is that his service aboard the U.S.S. Eaton (DD-510) (a destroyer) included service in the inland waterways of Vietnam.  Among other things, he contends that the U.S.S. Eaton anchored in Vung Tau while he was aboard, and that it went on a patrol for approximately 36 hours up a river in the area of the Mekong River Delta, where it received small arms fire.  He also contends that the vessel traveled in the vicinity of Phan Thiet, Quy Nhon, Hanoi Harbor, Yankee Station, and the Gulf of Tonkin.

The evidence of record confirms that the Veteran served aboard the U.S.S. Eaton from February 1965 to May 1968.  The evidence also confirms that the vessel was in the "official waters" of the Republic of Vietnam from June 30, 1967 to July 1, 1967; August 23, 1967 to August 31, 1967; September 16, 1967; October 7, 1967 to October 24, 1967; November 11, 1967 to December 1, 1967; and January 4, 1968 to January 6, 1968.

The U.S.S. Eaton is not presently included in VA's list of vessels recognized as having "brown water" service.  However, deck logs submitted by the Veteran clearly show that the vessel anchored in Vung Tau in October 1967.  In addition, although undated and partially illegible (as scanned into VBMS), the record contains what appears to be a service department document (submitted by the Veteran at the February 2015 Board hearing) indicating that the vessel at one point traveled south to conduct call fire missions in the vicinity of the City of Saigon.  The record also contains multiple "buddy statements" from other sailors reflecting their recollection that the vessel at some point traveled up a river on patrol.

In light of the foregoing-in particular, the evidence establishing that the U.S.S. Eaton anchored in Vung Tau in October 1967-the Board finds that the Veteran's case must be returned to the AOJ for consideration of the Court's decision in Gray and any additional guidance that may be issued regarding VA's definition of inland waterways as it pertains to locations such as Vung Tau Harbor.

If the claim cannot be granted on that basis, additional development should be undertaken to ascertain whether the U.S.S. Eaton otherwise operated in one or more inland waterways of Vietnam while the Veteran was aboard, to include consideration of the Veteran's assertion that the vessel went on a patrol for approximately 36 hours up a river in the area of the Mekong River Delta, where it received small arms fire.  The development should include obtaining from the Veteran another copy of the document he submitted at the February 2015 Board hearing, appearing to indicate that the U.S.S. Eaton at one point traveled south to conduct call fire missions in the vicinity of the City of Saigon.  The development should also include a review of the command history for the U.S.S. Eaton (inasmuch as a November 2010 report retrieved through the Defense Personnel Records Information Retrieval System (DPRIS) shows that a command history could not be obtained at that time due to temporary closure of the Naval History and Heritage Command's (NHHC's) Ships History Section), as well as any relevant deck logs and muster rolls/personnel diaries, for purposes of determining whether the vessel entered inland waterways, as alleged.

Updated records of the Veteran's private treatment for heart disease should also be obtained inasmuch as he testified at the February 2015 Board hearing that he continues to receive such treatment through Beaumont Heart Care, and the records could contain additional information bearing on the etiology of his condition.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for updated records of treatment from Beaumont Heart Care, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Review the Veteran's claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways as it pertains to locations such as Vung Tau Harbor.  If, and only if, the Veteran's claim cannot be granted in a timely manner, proceed with further development of the claim, as outlined below.

3.  Ask the Veteran to provide a best-possible copy of the document he submitted at the February 2015 Board hearing, appearing to indicate that the U.S.S. Eaton at one point traveled south to conduct call fire missions in the vicinity of the City of Saigon.  The Veteran's response, and any evidence received, should be associated with the record.

4.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the U.S.S. Eaton (DD-510) to determine whether the vessel entered the inland waterways of Vietnam, based on review of the vessel's command history and any relevant deck logs and muster rolls/personnel diaries for the following periods: June 30, 1967 to July 1, 1967; August 23, 1967 to August 31, 1967; September 16, 1967; October 7, 1967 to October 24, 1967; November 11, 1967 to December 1, 1967; and January 4, 1968 to January 6, 1968.  In so doing, inform JSRRC of the Veteran's assertion, supported by the statements of fellow sailors, that the U.S.S. Eaton went on a patrol for approximately 36 hours up a river in the area of the Mekong River Delta (which may have been the Mekong or Saigon River).  Also inform JSRRC of the contents of the document the Veteran submitted at the February 2015 Board hearing, appearing to indicate that the U.S.S. Eaton at one point traveled "south" to conduct call fire missions in the vicinity of the City of Saigon.  Copies of relevant documents should be provided, as necessary, to facilitate JSRRC's research, and JSRRC should likewise be asked to provide copies of the evidence relied upon in making its determination.  JSRRC's response, and any supporting evidence received, should be associated with the record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

